Dismissed and Memorandum Opinion filed April 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00053-CV
                                   ____________

        ANGELICA CASTIBLANCO AND ANGEL RAMIREZ, Appellants

                                           V.

            SECURITY NATIONAL MORTGAGE, ET. AL., Appellees


                       On Appeal from the 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-195668


                     MEMORANDUM                     OPINION

      This appeal is from a judgment signed January 20, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On March 26, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2